Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 23, 2017

The Court of Appeals hereby passes the following order:

A17A0177. STATE v. DANIEL

      On January 5, 2017, appellee Kelton Daniel moved this Court to dismiss the
instant appeal based upon the trial court’s having entered an order dismissing this
appeal below on the ground that the State failed to timely file a transcript. Having
reviewed the motion and the supplemental record containing the trial court’s
dismissal order, this Court hereby grants the appellee’s motion. This appeal is,
therefore, DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/23/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.